Action to recover for personal injuries sustained by plaintiff by being struck at night by defendants’ automobüe whUe engaged in his duties as a poUee officer. Judgment for the defendants entered upon the verdict of the jury and order denying plaintiff’s motion for a new trial reversed on the law and the facts and a new trial granted, with costs to abide the event. In our opinion, the verdict is contrary to the practieaUy uncontradicted evidence on the questions of negUgence and contributory negUgence, and for that reason, as well as because of the erroneous charge of the court at folio 220, and in the interest of justice, there should be a new trial. Carswell, Scudder, Tompkins and Johnston, JJ., concur; Lazansky, P. J., concurs for a new trial on the ground it was error to exclude admissions made by defendant Harry Gordon Pierce before the magistrate.